UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29466 National Research Corporation (Exact name of Registrant as specified in its charter) Wisconsin 47-0634000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1245 “Q” Street, Lincoln, Nebraska68508 (Address of principal executive offices)(Zip Code) (402) 475-2525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer TSmaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes£No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Common Stock, $.001 par value, outstanding as of November 1, 2011: 6,723,790 shares NATIONAL RESEARCH CORPORATION FORM 10-Q INDEX For the Quarter Ended September 30, 2011 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Cash Flows 6 Condensed Notes to Consolidated Financial Statements 7-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 Signatures 22 Exhibit Index 23 2 Special Note Regarding Forward-Looking Statements Certain matters discussed in this Quarterly Report on Form 10-Q are “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements can generally be identified as such because the context of the statement includes phrases such as National Research Corporation (the “Company”) “believes,” “expects,” or other words of similar import.Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements.Such forward-looking statements are subject to certain risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated.Factors that could affect actual results or outcomes include, without limitation, the following factors: ● The possibility of non-renewal of the Company’s client service contracts; ● The Company’s ability to compete in its markets, which are highly competitive, and the possibility of increased price pressure and expenses; ● The effects of an economic downturn; ● The possibility of consolidation in the healthcare industry; ● The impact of federal healthcare reform legislation or other regulatory changes; ● The Company’s ability to retain its limited number of key clients; ● The Company’s ability to attract and retain key managers and other personnel; ● The possibility that the Company’s intellectual property and other proprietary information technology could be copied or independently developed by its competitors; ● Regulatory developments; and ● The factors set forth under the caption “Risk Factors” in Part I, Item 1A of the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010, as such section may be updated by PartII, Item 1A of the Company’s subsequently filed Quarterly Reports on Form 10-Q (including this Report). Shareholders, potential investors and other readers are urged to consider these and other factors in evaluating the forward-looking statements, and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements included are only made as of the date of this Quarterly Report on Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. 3 PART I – Financial Information ITEM 1. Financial Statements NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $315 and $337 in 2011 and 2010, respectively Unbilled revenue Prepaid expenses and other Recoverable income taxes Deferred income taxes Total current assets Property and equipment, net Intangible assets, net Goodwill Other Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of notes payable $ $ Accounts payable Accrued wages, bonus and profit sharing Accrued expenses Deferred revenue Total current liabilities Notes payable, net of current portion Deferred income taxes Deferred revenue Other long term liabilities Total liabilities Shareholders’ equity: Common stock, $0.001 par value; authorized 20,000,000 shares, issued 8,112,412 in 2011 and 8,044,855 in 2010, outstanding 6,723,790 in 2011 and 6,668,574 in 2010 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 1,388,622 shares in 2011 and 1,376,281 shares in 2010 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except for share amounts, unaudited) Three months ended September30, Nine months ended September 30, Revenue $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest income 4 1 8 5 Interest expense ) Other, net 74 ) 55 ) Total other expense ) Income before income taxes Provision for income taxes Net income $ Net income per share – basic $ Net income per share – diluted $ Weighted average shares and share equivalents outstanding – basic Weighted average shares and share equivalents outstanding – diluted See accompanying notes to condensed consolidated financial statements. 5 NATIONAL RESEARCH CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, unaudited) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes 21 Loss on disposal ofproperty and equipment (1 ) 1 Non-cash share-based compensation expense Tax benefit from exercise of stock options 55 16 Net changes in assets and liabilities: Trade accounts receivable ) ) Unbilled revenue Prepaid expenses and other Accounts payable ) Accrued expenses, wages, bonuses and profit sharing ) Income taxes recoverable and payable Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Payments for business acquisitions, net of cash acquired and acquisition earn-out obligation ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from notes payable Payments on notes payable ) ) Payments on capital lease obligations ) ) Purchases of treasury stock ) Proceeds from exercise of stock options Common stock withheld from share-based compensation for payroll taxwithholdings ) ) Excess tax benefit from share-based compensation 20 Payment of dividends on common stock ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) 60 Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash paid for: Interest expense $ $ Income taxes $ $ See accompanying notes to condensed consolidated financial statements. 6 NATIONAL RESEARCH CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF CONSOLIDATION AND PRESENTATION National Research Corporation (the “Company”) is a provider of performance measurement and improvement services, healthcare analytics and governance education to the healthcare industry in the United States and Canada.The Company’s services, which are comprehensive, include data collection, healthcare analytics, best practice identification and effective delivery of value-added business intelligence that enables its clients to improve performance across key business metrics.Through its extensive array of service capabilities and industry relationships, the Company is positioned to provide healthcare information services to organizations across a wide continuum of service delivery segments. The Company has seven operating segments that are aggregated into one reporting segment because they have similar economic characteristics and meet the other aggregation criteria from the Financial Accounting Standards Board (“FASB”) guidance on segment disclosure.The seven operating segments are: NRC Picker U.S. and NRC Picker Canada, which each offer renewable performance tracking and improvement services, custom research, subscription-based educational services and a renewable syndicated service; Ticker, which offers stand-alone market information, as well as a comparative performance database to allow the Company’s clients to assess their performance relative to the industry, to access best practice examples, and to utilize competitive information for marketing purposes; Payer Solutions, which offers functional disease-specific and health status measurement tools; The Governance Institute (“TGI”), which offers subscription-based governance information and educational conferences designed to improve the effectiveness of hospital and healthcare systems by continually strengthening their healthcare boards, medical leadership and management performance in the United States;My InnerView (“MIV”) and Outcome Concept Systems, Inc.(“OCS”), which provide quality and performance improvement solutions to the senior care industry and financial and operational benchmarks and analytics to home care and hospice providers; and Illuminate, a new patient outreach and discharge program designed to facilitate service and clinical recovery within the critical hours after a patient is discharged from a healthcare setting within the acute care, skilled nursing, physician and home health environments. The condensed consolidated balance sheet of the Company at December 31, 2010, was derived from the Company’s audited consolidated balance sheet as of that date.All other financial statements contained herein are unaudited and, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments) the Company considers necessary for a fair presentation of financial position, results of operations and cash flows in accordance with accounting principles generally accepted in the United States.Certain reclassifications have been made to the 2010 financial statement information to conform to the 2011 financial statement presentation.There was no impact on the previously reported net income and earnings per share information. Information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted.These consolidated financial statements should be read in conjunction with the financial statements and notes thereto that are included in the Company’s Form 10-K for the fiscal year ended December31, 2010, filed with the Securities and Exchange Commission (the “SEC”) on March 25, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. 7 The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, National Research Corporation Canada.All significant intercompany transactions and balances have been eliminated.Because there are no minority interests in the consolidated subsidiary, all of the Company’s net income, comprehensive income and shareholders’ equity are attributable to controlling interests. The functional currency of the Company’s foreign subsidiary, National Research Corporation Canada, is the subsidiary’s local currency.The Company translates the assets and liabilities of its foreign subsidiary at the period-end rate of exchange and its foreign subsidiary’s income statement balances at the average rate prevailing during the period.The Company records the resulting translation adjustment in accumulated other comprehensive income, a component of shareholders’ equity.Gains and losses related to transactions denominated in a currency other than the subsidiary’s local currency and short-term intercompany accounts are included in other income (expense) in the consolidated statements of income. Fair Value Measurements The Company’s valuation techniques are based on maximizing observable inputs and minimizing the use of unobservable inputs when measuring fair value.Observable inputs reflect readily obtainable data from independent sources, while unobservable inputs reflect the Company’s market assumptions.The inputs are then classified into the following hierarchy: (1) Level 1 Inputs—quoted prices in active markets for identical assets and liabilities; (2) Level 2 Inputs—observable market-based inputs other than Level 1 inputs, such as quoted prices for similar assets or liabilities in active markets, quoted prices for similar or identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data; (3) Level 3 Inputs—unobservable inputs. The following details the Company’s financial assets and liabilities within the fair value hierarchy at September 30, 2011, and December 31, 2010: Level 1 Level 2 Level 3 Total (In thousands) As of September 30, 2011: Money Market Funds $ As of December 31, 2010: Money Market Funds $ The Company's long-term debt is recorded at historical cost.The following are the carrying amount and estimated fair values, based primarily on estimated current rates available for debt of the same remaining duration and adjusted for nonperformance and credit risk: September 30, 2011 December 31, 2010 (In thousands) Total carrying amounts of long-term debt $ $ Estimated fair value of long-term debt $ $ The Company believes that the carrying amounts of trade accounts receivable, accounts payable and accrued expenses approximate their fair value due to the short maturity of those instruments.All non-financial assets that are not recognized or disclosed at fair value in the financial statements on a recurring basis, which includes goodwill and non-financial long-lived assets, are measured at fair value in certain circumstances (for example, when there is evidence of impairment).As of September 30, 2011, and December 31, 2010, there was no indication of impairment related to the non-financial assets. 8 2.ACQUISITION On August 3, 2010, the Company acquired all of the issued and outstanding shares of stock and stock rights of OCS, a provider of clinical, financial and operational benchmarks and analytics to home care and hospice providers.The acquisition provides the Company with a runway in the home health and hospice markets through OCS’s customer relationships with home healthcare and hospice providers and expands the Company's service offerings across the continuum of care. The consolidated financial statements as of December 31, 2010, and September 30, 2011, include amounts acquired from OCS, as well as the results of operations for August 3, 2010, forward. 3.COMPREHENSIVE INCOME Comprehensive income, including components of other comprehensive income, was as follows: Three months ended September 30, Nine months ended September 30, (In thousands) (In thousands) Net income $ Other comprehensive income (loss): Foreign currency translation ) ) Total other comprehensive income (loss) ) ) Comprehensive income $ 4.INCOME TAXES The Company’s effective tax rate decreased to 36.6% for the nine-month period ended September 30, 2011, compared to 37.9% for the same period in 2010.The effective tax rate for 2010 included a $152,000 (or 1.4%)adjustment to deferred tax balances with the offset to income tax expense for a federal tax rate increase due to projected higher taxable income. The unrecognized tax benefit during the nine-month period ended September 30, 2011, decreased by $24,000 to $244,000, excluding interest of $47,000 and no penalties, due to the expiration of the U.S. Federal statute of limitations associated with certain tax positions.The full unrecognized tax benefits, if recognized, would favorably impact the effective income tax rate.The Company believes it is reasonably possible that the total amount of unrecognized tax benefits could continue to decrease during the next 12 months due to the expiration of the U.S. federal statute of limitations associated with certain other tax positions.The Company accrues interest and penalties related to uncertain tax position in the statements of income as income tax expense. 5.NOTES PAYABLE On December 19, 2008, the Company borrowed $9.0 million under a term note to partially finance the acquisition of MIV.In July 2010, the Company refinanced the existing term loan with a $6.9 million term loan.The new term loan is payable in 35 monthly installments of $80,104, with a balloon payment of $4.8 million for the remaining principal balance and interest due on July 31, 2013.Borrowings under the term note bear interest at an annual rate of 3.79%.The outstanding balance of the term note at September 30, 2011, was $6.1 million. 9 On July 31, 2010, the Company borrowed $10.0 million under a term note to partially finance the acquisition of OCS.The term loan is payable in 35 monthly installments of $121,190 with a balloon payment of $6.7 million for the remaining principal balance and interest due on July 31, 2013.Borrowings under the term note bear interest at an annual rate of 3.79%.The outstanding balance of the term note at September 30, 2011, was $8.7 million. The term notes are secured by certain of the Company’s assets, including the Company’s land, building, trade accounts receivable and intangible assets.The term notes contain various restrictions and covenants applicable to the Company, including requirements that the Company maintain certain financial ratios at prescribed levels and restrictions on the ability of the Company to consolidate or merge, create liens, incur additional indebtedness or dispose of assets.As of September 30, 2011, the Company was in compliance with these restrictions and covenants. The Company also has a revolving credit note that was renewed in June 2011 to extend the term to June 30, 2012.The maximum aggregate amount available under the revolving credit note is $6.5 million, subject to a borrowing base equal to 75% of the Company’s eligible accounts receivable.Borrowings under the revolving credit note bear interest at a variable annual rate, with three rate options at the discretion of management as follows:(1) 2.5% plus the daily reset one-month LIBOR rate or (2) 2.2% plus the one-, two-, three-, six- or twelve-month LIBOR rate, or (3) the bank’s Money Market Loan Rate.As of September 30, 2011, the revolving credit note did not have a balance. 6.SHARE-BASED COMPENSATION The Company measures and recognizes compensation expense for all share-based payments.The compensation expense is recognized based on the grant-date fair value of those awards.All of the Company’s existing stock option awards and non-vested stock awards have been determined to be equity-classified awards. The Company’s 2001 Equity Incentive Plan provides for the granting of stock options, stock appreciation rights, restricted stock, performance shares and other share-based awards and benefits up to an aggregate of 600,000 shares of the Company’s common stock.Options granted may be either nonqualified or incentive stock options.Options vest over one to five years following the date of grant and option terms are generally five to ten years following the date of grant. The Company’s 2004 Non-Employee Director Stock Plan (the “2004 Director Plan”) is a nonqualified plan that provides for the granting of options with respect to 550,000 shares of the Company’s common stock.The 2004 Director Plan provides for grants of nonqualified options to each director of the Company who is not employed by the Company.On the date of each annual meeting of shareholders of the Company, options to purchase 12,000 shares of the Company’s common stock are granted to directors that are re-elected or retained as a director at such meeting.Options vest one year following the date of grant and option terms are generally ten years following the date of grant, or three years in the case of termination of the outside director’s service. The Company’s 2006 Equity Incentive Plan provides for the granting of options, stock appreciation rights, restricted stock, performance shares and other share-based awards and benefits up to an aggregate of 600,000 shares of the Company’s common stock.Options granted may be either incentive stock options or nonqualified stock options.Vesting terms vary with each grant and option terms are generally five to ten years.Options vest over five years following the date of grant and options terms are generally five to ten years following the date of grant. 10 The Company granted options to purchase 166,008 and 273,812 shares of the Company’s common stock during the nine-month periods ended September 30, 2011, and 2010, respectively.Options to purchase shares of common stock were granted with exercise prices equal to the fair value of the common stock on the date of grant.The fair value of stock options granted was estimated using a Black-Scholes valuation model with the following assumptions: Expected dividend yield at date of grant 2.00 to 2.55% 2.86 to 3.09% Expected stock price volatility 26.70 to 32.00% 28.40 to 31.20% Risk-free interest rate 1.70 to 2.14% 1.55 to 2.56% Expected life of options (in years) 4 to 6 4 to 6 The risk-free interest rate assumptions were based on the U.S. Treasury yield curve in effect at the time of the grant.The expected volatility was based on historical monthly price changes of the Company’s stock based on the expected life of the options at the date of grant.The expected life of options is the average number of years the Company estimates that options will be outstanding.The Company considers groups of associates that have similar historical exercise behavior separately for valuation purposes. The following table summarizes stock option activity under the Company’s 2001 and 2006 Equity Incentive Plans and the 2004 Director Plan for the nine months ended September 30, 2011: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Terms (Years) Aggregate Intrinsic Value (In thousands) Outstanding at December 31, 2010 $ Granted $ Exercised ) $ Cancelled ) $ Outstanding at September 30, 2011 $ $ Exercisable at September 30, 2011 $ $ The following table summarizes information regarding non-vested stock granted to associates under the 2001 Equity Incentive Plan for the nine months ended September 30, 2011: Shares Outstanding Weighted Average Grant Date Fair Value Per Share Outstanding at December 31, 2010 $ Granted $ Vested ) $ Forfeited ) $ Outstanding at September 30, 2011 $ As of September 30, 2011, the total unrecognized compensation cost related to non-vested stock awards was approximately $772,000 and is expected to be recognized over a weighted average period of 4.18 years. 11 7.GOODWILL AND OTHER INTANGIBLE ASSETS The following represents a summary of changes in the Company’s carrying amount of goodwill for the nine months ended September 30, 2011. (In thousands) Balance as of December 31, 2010 $ OCS acquisition MIV acquisition earnout Foreign currency translation ) Balance as of September 30, 2011 $ The agreement under which the Company acquired MIV provided for contingent earn-out payments over three years based on growth in revenue and earnings.The 2010 earn-out payment was paid in February 2011 for $1.6 million and was recorded as an addition to goodwill in 2010.In April 2011, the Company reached an agreement which limits the final earn-out payment associated with the MIV acquisition at approximately $2.6 million.Of this amount, $2.4 million was paid during April 2011 and a final payment of $117,000 was paid in September 2011. Intangible assets consisted of the following: September 30, 2011 December 31, 2010 (In thousands) Non-amortizing other intangible assets: Trade name $ $ Amortizing other intangible assets: Customer related intangibles Non-compete agreements Trade name Total other intangible assets Less accumulated amortization Other intangible assets, net $ $ 8.PROPERTY AND EQUIPMENT September 30, 2011 December 31, 2010 (In thousands) Property and equipment $ $ Accumulated depreciation ) ) Property and equipment, net $ $ 9.RESTRUCTURING AND SEVERANCE COSTS The Company records restructuring liabilities that represent charges incurred in connection with consolidations, including operations from acquisitions.These charges consist primarily of lease termination and severance costs.Severance charges are based on various factors including the employee’s length of service, contract provisions and salary levels.Expense for one-time termination benefits are accrued over each individual’s service period.The Company records the expense based on its best estimate derived from its detailed analysis.Although significant changes are not expected, actual costs may differ from these estimates. 12 In the first quarter of 2011, the Company vacated its office in Wausau, Wisconsin, and reached agreements to terminate the operating lease for that office, as well as other leases for equipment.As a result, the Company made lump-sum payments totaling $280,000, which were included in selling, general and administrative expenses in the first quarter of 2011. The following table reconciles the beginning and ending restructuring costs included in accrued wages, bonus and profit-sharing: 2010 Restructuring Plan One-Time Termination Benefits 2010 Restructuring Contract Terminations OCS One-Time Termination Benefits Total (In thousands) Balance, Restructuring Liability at December 31, 2010 $
